Citation Nr: 1123706	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-38 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right ear hearing loss. 

2.  Entitlement to an initial compensable rating for service-connected right shoulder strain with recurrent dislocation.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 2003 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 and October 2009 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to an initial compensable rating for service-connected right shoulder strain with recurrent dislocation is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Competent evidence of record indicates that the Veteran's right ear hearing loss is manifested by no worse than Level I hearing impairment.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the service-connected right ear hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  
Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Importantly, however, as the October 2009 rating action granted the Veteran's claim of entitlement to service connection for right ear hearing loss, this claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in that determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

Specifically, the June 2010 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under this diagnostic code.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue.  In short, the record indicates that the Veteran received appropriate notice.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating such claim.  In particular, the record contains the Veteran's service treatment records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with two VA audiometric examinations in June 2009.  These examinations were conducted by the same VA audiologist, and the examination reports indicate that she reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) & Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner also commented on the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Thus, the Board concludes that the examinations are adequate for rating purposes.  38 C.F.R. § 4.2 (2010).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate his claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Right Ear Hearing Loss

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) also provide that, when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In this case, service connection has been established for right ear hearing loss effective from April 10, 2009.  On June 2, 2009, the Veteran was afforded a VA audiological examination.  A separate audiological examination report which contained a nexus opinion was also issued on June 2, 2009.  Both examinations produced identical audiometric findings, which were as follows:  





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
25
20
16
LEFT
10
15
35
30
23

Speech discrimination scores were 92 percent in the right ear and 96 percent in the left ear.  

Applying the schedular criteria, this examination report yielded a numerical designation of I in the right ear (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).

As the Veteran has not been service-connected for left ear hearing loss, pursuant to 38 C.F.R. § 4.85(f), a numerical designation of I will be assigned to his nonservice-connected left ear.  [The Board notes, however, that a numerical designation of I for the Veteran's left ear is also warranted based the June 2009 audiometric findings (0-41 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination).]  

Entering the category designations from the June 2009 examinations into Table VII results in a noncompensable disability rating under Diagnostic Code 6100.  

The Board also notes that these test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency].  In this case, the Veteran's right ear does not show thresholds of 55 or greater in any of the four frequencies.  38 C.F.R. § 4.86(a) thus is not applicable.  In addition, there is no evidence of 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency.  Thus, 38 U.S.C.A. § 4.86(b) is also inapplicable.  As the Court observed in Lendenmann, "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  Here, the application of the schedule establishes a noncompensable disability rating under Diagnostic Code 6100.  

During the June 2009 VA examinations, the Veteran indicated that he has difficulty hearing in the presence of background noise.  He has also stated that his decreased hearing warrants a 10 percent disability rating.  See the August 2010 substantive appeal.   The Board has no reason to doubt that the Veteran's right ear hearing loss causes him difficulty.  Indeed, service connection is assigned only where hearing loss exists.  See 38 C.F.R. § 3.385 (2010).  Moreover, the June 2009 VA examinations document that the Veteran has diminished hearing.  However, the existence of hearing loss is not at issue; rather, it is the level of hearing loss.  Specifically with respect to the assignment of an increased rating, the question which must be answered by the Board is whether the schedular criteria have been met.  The schedular criteria are specific, and as explained above, the Veteran's hearing loss is not of sufficient severity to warrant an increased rating.  See Lendenmann, supra.

In this case, the evidence of record supports the proposition that the Veteran's service-connected right ear hearing loss has not changed appreciably since he filed his claim.  There are no medical findings and no other evidence which would allow for the assignment of a compensable disability rating at any time during the period of time here under consideration.  Based on the record, the Board finds that a noncompensable disability rating was properly assigned for the entire period from the date of service connection, April 10, 2009.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the June 2010 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the Veteran's right ear hearing loss.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right ear hearing loss.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

As the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for his right ear hearing loss.  In fact, it does not appear that the Veteran has been hospitalized at all for this disability. 

With respect to employment, the evidence of record indicates that the Veteran works for a home improvement store.  See the June 2009 VA examination.  The June 2009 VA examiner indicated that, while the Veteran complained of difficulty hearing in the presence of background noise, his right ear hearing loss does not have any significant effect on his occupation. See Martinak, supra.  While the Board has no reason to doubt that the Veteran's hearing loss disability would create difficulty in the workplace, in this case, there is no evidence that this disability would have resulted in marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired]. Therefore, the Board finds that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable rating for the service-connected right ear hearing loss is denied. 


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim for an initial compensable rating for service-connected right shoulder strain with recurrent dislocation must be remanded for further evidentiary development.  

Diagnostic Code 5201 provides for the following levels of disability for the major upper extremity: limitation of motion of the arm to 25 degrees from side (40%); limitation of motion of the arm to midway between side and shoulder level (30%); and limitation of motion of the arm at shoulder level (20%).  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).  In this capacity, the Board notes that normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees and that full range of internal and external rotation is from 0 to 90 degrees. See 38 C.F.R. § 4.71, Plate I (2010).  

Under Diagnostic Code 5202, a 20 percent rating is assigned for recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  A 30 percent rating is assigned when there are frequent episodes and guarding of all arm movements of major arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.

In this case, the Veteran was afforded a VA examination in June 2009 which specifically addressed the extent of his right shoulder disability.  After conducting a physical examination, the VA examiner indicated that the Veteran had full range of motion in his right shoulder and that he did not experience weakness or stiffness in this joint, but did not comment on whether the Veteran's symptomatology includes guarding of his movements.  
The Veteran argues that the June 2009 VA examination findings are inaccurate and that the examination is inadequate for rating purposes.  See, e.g., the August 2010 substantive appeal.  Specifically, the Veteran maintains that, contrary to what is documented in the examination report, his range of motion is limited because he is unable to lift objects above his head or "reach around to [his] right."  Id.  He also reports that he will experience extreme pain, weakness, inflammation, stiffness and incoordination after his shoulder dislocates-an event he describes as a frequent occurrence.  The Veteran also states that he protects all right shoulder movements.  

The Veteran is competent to report symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Based on his statements that the June 2006 VA examination report did not accurately represent his current symptomatology, and the fact that the examination report does not address whether or not he experiences guarding of his right shoulder or arm, the Board finds that an additional VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected right shoulder strain with recurrent dislocation.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with the service-connected right shoulder disability should be noted in the examination report.  In particular, the examiner should identify whether any limitation motion is present, and if so, the degree to which such limitation exists.  The examiner should also indicate whether the Veteran experiences recurrent dislocation at the scapulohumeral joint and whether these dislocation are frequent or 

infrequent episodes.  It should also be noted if the right shoulder symptomatology includes guarding of all arm movements or guarding of movement only at the shoulder level. 

In addition, the examiner should discuss whether the Veteran's right shoulder disability exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost. The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his shoulder repeatedly over a period of time.

2.  Following completion of the above, re-adjudicate the issue of entitlement to an initial compensable rating for the service-connected right shoulder strain with recurrent dislocation.  If the decision remains adverse to the Veteran, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


